UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6315



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAWSON JACOB DODSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Jackson L. Kiser, Senior
District Judge. (CR-94-106; CA-00-285)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lawson Jacob Dodson, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carroll   Eugene   Dodson    seeks   to   appeal    the   district

court’s order denying his motion to reconsider the denial of his 28

U.S.C. § 2255 (2000) motion.      We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6). This appeal period is

“mandatory and jurisdictional.”       Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

October 31, 2002.   The notice of appeal, dated January 3, 2003, was

received by the district court on January 8, 2003.*          Because Dodson

failed to file a timely notice of appeal or obtain an extension or

reopening of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




     *
      For the purpose of this appeal, we assume the date appearing
on the envelope containing the notice of appeal is the earliest
date it could have been properly delivered to prison officials for
mailing to the court. See Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).

                                - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -